Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1. 	The Amendment filed November 24, 2021 in response to the Office Action of August 26, 2021 is acknowledged and has been entered.  Claim 2 has been cancelled. Claims 1, 3, and 5 have been amended.  New claim 16 has been added.
2.	Claims 1 and 3-16 are pending.
3.	 Claims 9-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
4.	Claims 1, 3-8 and 16 are currently under consideration
Rejections Maintained
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


5.	Claims 1, 3-5 and 8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. polypeptides and nucleic acids, which are natural products) without significantly more. The claim(s) recite(s) an isolated polypeptide of 9 amino acids which has at least one of amino acid substitution at position 2 and amino acid substitution at position 9 in the amino acid sequence as depicted in SEQ ID NO: 1(ILCATYVKV) and an isolated nucleic acid encoding the isolated polypeptide, which comprise e.g. binding, or intended uses, e.g. treatment, which do not change the structure or function of the polypeptides or nucleic acids. 
The Mayo framework provides that first whether the claims at issue are directed to a patent-ineligible concept is determined. If the answer is yes, then the elements of each claim both individually and “as an ordered combination” are considered to determine whether additional elements “transform the nature of the claim” into a patent-eligible application. The second step—known as the “inventive concept”—requires that claims include elements which would render the method both new and useful. 
The recent Eligibility Guidance (2014 Interim Guidance on Patent Subject Matter Eligibility (Interim Eligibility Guidance and 2018 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019) address the subject matter eligibility analysis for all claims (i.e., machine, composition of matter, manufacture and process claims). The analysis is to be used for evaluating whether a claim is drawn to patent-eligible subject matter. 
Step 1 determines whether the claim is directed to a process, machine, manufacture, or composition of matter. If the claim is directed to a statutory category, proceed to Step 2.
Step 2 is the two-part analysis for claims directed to laws of nature, natural phenomena, and abstract ideas (the judicially recognized exceptions). 
Step 2A, determine whether the claim is directed to a law of nature, a natural phenomenon, or an abstract idea (judicial exceptions). “Directed to” means the exception is recited in the claim, i.e., the claim sets forth or describes the exception. 
In Prong One of Step 2A it is determined if the claim recites a judicial exception. If the claim recites a judicial exception then Prong Two of Step 2A determines whether the claims recites additional elements that integrate the exception into a practical application.
If the answer to Prong Two of Step 2A is no, Step 2B is used to determine whether the claim as a whole amounts to significantly more than the exception by the recitation of additional elements.  
The present claims are directed to a product so Step 1 is satisfied.
With respect to Step 2A MPEP 2106.04(c) II(C)(2) teaches:
In Myriad, the Supreme Court made clear that not all changes in characteristics will rise to the level of a marked difference, e.g., the incidental changes resulting from isolation of a gene sequence are not enough to make the isolated gene markedly different. Myriad, 569 U.S. at 580, 106 USPQ2d at 1974-75. The patentee in Myriad had discovered the location of the BRCA1 and BRCA2 genes in the human genome, and isolated them, i.e., separated those specific genes from the rest of the chromosome on which they exist in nature. As a result of their isolation, the isolated genes had a different structural characteristic than the natural genes, i.e., the natural genes had covalent bonds on their ends that connected them to the rest of the chromosome, but the isolated genes lacked these bonds. However, the claimed genes were otherwise structurally identical to the natural genes, e.g., they had the same genetic structure and nucleotide sequence as the BRCA genes in nature. The Supreme Court concluded that these isolated but otherwise unchanged genes were not eligible, because they were not different enough from what exists in nature to avoid improperly tying up the future use and study of the naturally occurring BRCA genes. See, e.g., Myriad, 569 U.S. at 585, 106 USPQ2d at 1977 ("Myriad's patents would, if valid, give it the exclusive right to isolate an individual’s BRCA1 and BRCA2 genes … But isolation is necessary to conduct genetic testing") and 569 U.S. at 593, 106 USPQ2d at 1980 (describing how would-be infringers could not avoid the scope of Myriad’s claims). In sum, the claimed genes were different, but not markedly different, from their naturally occurring counterparts (the BRCA genes), and thus were product of nature exceptions.
In Ambry Genetics, the court identified claimed DNA fragments known as "primers" as products of nature, because they lacked markedly different characteristics. University of Utah Research Foundation v. Ambry Genetics Corp., 774 F.3d 755, 113 USPQ2d 1241 (Fed. Cir. 2014). The claimed primers were single-stranded pieces of DNA, each of which corresponded to a naturally occurring double-stranded DNA sequence in or near the BRCA genes. The patentee argued that these primers had markedly different structural characteristics from the natural DNA, because the primers were synthetically created and because "single-stranded DNA cannot be found in the human body". The court disagreed, concluding that the primers’ structural characteristics were not markedly different than the corresponding strands of DNA in nature, because the primers and their counterparts had the same genetic structure and nucleotide sequence. 774 F.3d at 760, 113 USPQ2d at 1243-44. The patentee also argued that the primers had a different function than when they are part of the DNA strand because when isolated as a primer, a primer can be used as a starting material for a DNA polymerization process. The court disagreed, because this ability to serve as a starting material is innate to DNA itself, and was not created or altered by the patentee: 
In fact, the naturally occurring genetic sequences at issue here do not perform a significantly new function. Rather, the naturally occurring material is used to form the first step in a chain reaction--a function that is performed because the primer maintains the exact same nucleotide sequence as the relevant portion of the naturally occurring sequence. One of the primary functions of DNA’s structure in nature is that complementary nucleotide sequences bind to each other. It is this same function that is exploited here--the primer binds to its complementary nucleotide sequence. Thus, just as in nature, primers utilize the innate ability of DNA to bind to itself.
Ambry Genetics, 774 F.3d at 760-61, 113 USPQ2d at 1244. In sum, because the characteristics of the claimed primers were innate to naturally occurring DNA, they lacked markedly different characteristics from nature and were thus product of nature exceptions. A similar result was reached in Marden, where the court held a claim to ductile vanadium ineligible, because the "ductility or malleability of vanadium is . . . one of its inherent characteristics and not a characteristic given to it by virtue of a new combination with other materials or which characteristic is brought about by some chemical reaction or agency which changes its inherent characteristics". In re Marden, 47 F.2d 958, 959, 18 CCPA 1057, 1060, 8 USPQ 347, 349 (CCPA 1931
For Prong One of Step 2A the claims recite a judicial exception, i.e. a natural product which is a natural phenomenon.  In particular, the claims recite an isolated polypeptide of 9 Prong One of Step 2A is yes the claims do recite a judicial exception. 
For Prong Two of Step 2A the claims do not integrate the exception into a practical application. The judicial exception is not integrated into a practical application because the claims do not recite additional components or generically recite a carrier that does not change the structure or function of the polypeptides or nucleic acids.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements relate to functions, e.g. binding, or intended uses, e.g. treatment, which do not change the structure or function of the polypeptides or nucleic acids.  So the answer to Prong Two of Step 2A is no.
 With respect to Step 2B MPEP 2106.05 (I) teaches that 
The second part of the Alice/Mayo test is often referred to as a search for an inventive concept. Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 217, 110 USPQ2d 1976, Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 71-72, 101 USPQ2d 1961, 1966 (2012)). 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

An inventive concept "cannot be furnished by the unpatentable law of nature (or natural phenomenon or abstract idea) itself." Genetic Techs. v. Merial LLC, 818 F.3d 1369, 1376, 118 USPQ2d 1541, 1546 (Fed. Cir. 2016). See also Alice Corp., 573 U.S. at 21-18, 110 USPQ2d at 1981 (citing Mayo, 566 U.S. at 78, 101 USPQ2d at 1968 (after determining that a claim is directed to a judicial exception, "we then ask, ‘[w]hat else is there in the claims before us?") (emphasis added)); RecogniCorp, LLC v. Nintendo Co., 855 F.3d 1322, 1327, 122 USPQ2d 1377 (Fed. Cir. 2017) ("Adding one abstract idea (math) to another abstract idea (encoding and decoding) does not render the claim non-abstract"). Instead, an "inventive concept" is furnished by an element or combination of elements that is recited in the claim in addition to (beyond) the judicial exception, and is sufficient to ensure that the claim as a whole amounts to significantly more than the judicial exception itself. Alice Corp., 573 U.S. at 27-18, 110 USPQ2d at 1981 (citing Mayo, 566 U.S. at 72-73, 101 USPQ2d at 1966). 

With respect to Step 2B MPEP 2106.05 (d) teaches that:

Another consideration when determining whether a claim recites significantly more than a judicial exception is whether the additional element(s) are well-understood, routine, conventional activities previously known to the industry. 

If the additional element (or combination of elements) is a specific limitation other than what is well-understood, routine and conventional in the field, for instance because it is an unconventional step that confines the claim to a particular useful application of the judicial exception, then this consideration favors eligibility. If, however, the additional element (or combination of elements) is no more than well-understood, routine, conventional activities previously known to the industry, which is recited at a high level of generality, then this consideration does not favor eligibility.
. . .
On the other hand, Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 67, 101 USPQ2d 1961, 1964 (2010) provides an example of additional elements that were not an inventive concept because they were merely well-understood, routine, conventional activity previously known to the industry, which were not by themselves sufficient to transform a judicial exception into a patent eligible invention. Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 79-80, 101 USPQ2d 1969 (2012) (citing Parker v. Flook, 437 U.S. 584, 590, 198 USPQ 193, 199 (1978) (the additional elements were "well known" and, thus, did not amount to a patentable application of the mathematical formula)). In Mayo, the claims at issue recited naturally occurring correlations (the relationships between the concentration in the blood of certain 

Additionally MPEP 2106.05 (d) II teaches that:
The courts have recognized the following laboratory techniques as well-understood, routine, conventional activity in the life science arts when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. 

i. Determining the level of a biomarker in blood by any means, Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; Cleveland Clinic Foundation v. True Health Diagnostics, LLC, 859 F.3d 1352, 1362, 123 USPQ2d 1081, 1088 (Fed. Cir. 2017); 
ii. Using polymerase chain reaction to amplify and detect DNA, Genetic Techs. v. Merial LLC, 818 F.3d 1369, 1376, 118 USPQ2d 1541, 1546 (Fed. Cir. 2016); Ariosa Diagnostics, Inc. v. Sequenom, Inc., 788 F.3d 1371, 1377, 115 USPQ2d 1152, 1157 (Fed. Cir. 2015); 
iii. Detecting DNA or enzymes in a sample, Sequenom, 788 F.3d at 1377-78, 115 USPQ2d at 1157); Cleveland Clinic Foundation 859 F.3d at 1362, 123 USPQ2d at 1088 (Fed. Cir. 2017); 
iv. Immunizing a patient against a disease, Classen Immunotherapies, Inc. v. Biogen IDEC, 659 F.3d 1057, 1063, 100 USPQ2d 1492, 1497 (Fed. Cir. 2011); 
v. Analyzing DNA to provide sequence information or detect allelic variants, Genetic Techs., 818 F.3d at 1377; 118 USPQ2d at 1546; 
vi. Freezing and thawing cells, Rapid Litig. Mgmt. 827 F.3d at 1051, 119 USPQ2d at 1375; 
vii. Amplifying and sequencing nucleic acid sequences, University of Utah Research Foundation v. Ambry Genetics, 774 F.3d 755, 764, 113 USPQ2d 1241, 1247 (Fed. Cir. 2014); and 
viii. Hybridizing a gene probe, Ambry Genetics, 774 F.3d at 764, 113 USPQ2d at 1247. 

 	The judicial exception is not integrated into a practical application because the claims do not recite additional components or generically recite a carrier that does not change the structure or function of the polypeptides or nucleic acids.  The claim(s) does/do not include additional e.g. binding, or intended uses, e.g. treatment, which do not change the structure or function of the polypeptides or nucleic acids.  The absence of structural differences taken together with the lack of any functional difference between the claimed protein and cells and their natural counterparts demonstrates that the recited products are not markedly different from what exists in nature.  

Response to Arguments
	6.	Applicant argues current claim 1 relates to an isolated polypeptide that is 9 amino acids, which has at least one of amino acid substitution at position 2 and amino acid substitution at position 9 in the amino acid sequence as depicted in SEQ ID NO: 1 ILCATYVKYV). SEQ ID NO: 1 (LCATYVKYV) and SEQ ID NO: 5 GLCATYVNV), which are a wild-type sequences, are both excluded by the amended claims, as SEQ ID NO: 5 has a substitution at position 8 additionally compared with SEQ ID NO: 1. Thus, the presently recited peptide sequences are not naturally occurring. In view of the foregoing arguments, the subject matter of amended claim 1 as well as its dependent claims 3-16 is patent-eligible. Reconsideration and withdrawal of the stated rejection is respectfully requested.
	Applicant’s arguments have been considered, but have not been found persuasive.  The claims read on any isolated polypeptide comprising 9 amino acids which has at least one of amino acid substitution at position 2 and amino acid substitution at position 9 in the amino acid sequence as depicted in SEQ ID NO: 1(ILCATYVKV).  The claims do not require any of the amino acids in the polypeptide to be the same as that of SEQ ID NO: 1. Thus variants of ILCATYVKV are encompassed by the claims.  WO 2016/187508 (Fritsch et al. Nov. 24, 2016), 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

7.	Claim(s) 1 and 3-8 is/are rejected under 35 U.S.C. 102(a)(2)  as being anticipated by WO 2016/187508 (Fritsch et al. Nov. 24, 2016, of record), “Fritsch”.
The claims do not require any of amino acids in the polypeptide to be the same as that of SEQ ID NO: 1. Thus variants of both ILCATYVKV are encompassed by the claims.  
Fritsch teaches naturally occurring neoantigen peptides comprising substitution variants of both ILCATYVKV, e.g. GLKDLLNPI, ATYVKVNIR or VPHGLKDLL, which have substitutions at positions 2 and/or 9 with respect to SEQ ID NO: 1 (ILCATYVKV). See Table 8-p. 328, in particular.
With respect claims 3, Fritsch teaches a variant of ILCATYVKV with a substitution of L at position 9, i.e., VPHGLKDLL. See Table 8-p. 328. 

Fritsch teaches isolated polynucleotides encoding the polypeptides of the invention.  See p. 17- ¶ [0050] and p. 63-¶¶ 104.  
Fritsch teaches pharmaceutical compositions or vaccines comprising the polypeptide with adjuvants. See p. 17- ¶ [0050] and p. 63-¶¶ 101-103.  
Fritsch teaches dendritic cells comprising nucleic acids expressing the polypeptides or conjugated to the polypeptide.  See p. 64-¶¶ 113-118, p. 93-¶ [00113].
Fritsch teaches the polypeptide vaccines can comprise a carrier and an adjuvant. Fritsch teaches that the carrier can be a dendritic cell.  See p. 139-¶¶ [00288]-[0292]. 
With respect to the use in the treatment of a tumor in a HLA-A02010 positive subject, this intended use is not given weight for comparison of the claims with the prior art because a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.

Response to Arguments
8.	Applicant argues that the 9 amino acid peptides as now defined by current claim 1 does not comprise SEQ ID NO: 1 disclosed by WO 2016/187508 (Fritsch et al.), “Fritsch”, i.e., Fritsch does not disclose the 9 amino acid peptide of current claim 1. Specifically, Fritsch teaches SEQ ID NO: 1 (ILCATYVKYV). As such, it is submitted that Fritsch is silent on the 9 amino acid peptide which has at least one of amino acid substitution at position 2 and amino acid 
Applicant argues that therefore, amended claim 1 is novel over Fritsch. Claims 3-7 depending on claim 1 directly or indirectly are all involved the technical features of current 1. As such, current claims 3-7 are also novel. Reconsideration and withdrawal of the stated rejection is respectfully requested.
Applicant’s arguments have been considered, but have not been found persuasive.  The claims read on any isolated polypeptide comprising 9 amino acids which has at least one of amino acid substitution at position 2 and amino acid substitution at position 9 in the amino acid sequence as depicted in SEQ ID NO: 1(ILCATYVKV).  The claims do not require any of the amino acids in the polypeptide to be the same as that of SEQ ID NO: 1. Thus variants of ILCATYVKV are encompassed by the claims.  Fritsch teaches neoantigen peptides comprising substitution variants of both ILCATYVKV, e.g. GLKDLLNPI, ATYVKVNIR or VPHGLKDLL, which have substitutions at positions 2 and/or 9 with respect to SEQ ID NO: 1 (ILCATYVKV) . See Table 8-p. 328, in particular.  Thus claims 1 and 3-8 are anticipated by Fritsch for the reasons previously set forth and above.   

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

9.	Claims 1, 3, 5 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over UniProtKB - A0A0U1NUS6 (A0A0U1NUS6_9BACI, Feb. 17, 2016, https://www.uniprot.org/uniprot/A0A0U1NUS6.txt.), “UniProtKB” in view of US Pat. No. 6,242,256 (Cahoon et al. June 5, 2001), “Cahoon” for the reasons of record. 
	UniProtKB teaches:
>tr|A0A0U1NUS6|A0A0U1NUS6_9BACI N-acetyl-gamma-glutamyl-phosphate reductase OS=Bacillus sp. LF1 OX=1499688 GN=argC PE=3 SV=1
MKAAIIGGTGYGAIELIRILHKHPYLEIGSVVSNSQAGNSISESYPHLSEIIEQPLEKFD
AKSLSEKNDVVFLATPSGVSSNLIPQLMEVGIKCIDLSGDFRLRSATEYESWYKHSPADD
QYLKQATYGLSEIYPEKIKSAKLIANPGCYPTAASLGLLPILKTSLADYESIIIDAKSGV
SGAGRGLSLSSHYAEINENIRAYKLGQHQHIPEIEQVLSDESDRPITITFTTHLVPMTRG
IMCTTYVKLVENVTTKEVQEIYSEFYKNKSFVRVRPEGKVPATKEVLGSNFCDIGLHVDT
RTNRLTIISVIDNLVKGAAGQAIQNVNLMNGWDEWTGLQDIPLYP

A0A0U1NUS6 is N-acetyl-gamma-glutamyl-phosphate reductase which comprises a peptide, IMCTTYVKL, which is 89% identical to SEQ ID NO: 1 and comprises a substitution of methionine at position 2 and a substitution of leucine at position 9.  See Appendix of the Office Action of August 26, 2021.
	UniProtKB does not specifically teach isolating the peptide or nucleic acids encoding it.
Cahoon teaches an invention which relates to an isolated nucleic acid fragment encoding an ornithine biosynthetic enzyme.  See abstract.
Cahoon teaches ornithine is converted into arginine in the urea cycle. Intermediaries in the ornithine biosynthesis pathway are important in other steps of this cycle. Amino acid N-acetyl transferase (EC 2.3.1.1) catalyzes the first reaction in a pathway that leads to the synthesis of ornithine from L-glutamate giving N-acetylglutamate as its intermediary product. See column lines 13-20. 
Cahoon teaches N-acetyl-gamnma-glutamyl-phosphate reductase is an enzyme in the ornithine biosynthetic pathway. Cahoon teaches N-acetyl-gamnma-glutamyl-phosphate reductase (EC 1.2.1.38) catalyzes the conversion of N-acetyl-L-glutamate 5-phosphate and NADPH to orthophosphate, NADP and N-acetyl-L-glutamate-5-semialdehyde. This activity is encoded by the argC locus in bacteria and Synechocystis. See column 1-lines 5-50.
Cahoon teaches the instant invention relates to isolated nucleic acid fragments encoding ornithine biosynthetic enzymes and the encoded polypeptides. Specifically, this invention concerns an isolated nucleic acid fragment encoding an N-acetyl-gamma-glutamyl phosphate reductase and the N-acetyl-gamma-glutamyl phosphate reductase polypeptide. See column 1-lines 50-67. 

 Cahoon teaches making peptides from the proteins in the ornithine biosynthetic pathway to produce antibodies to aid in isolation of the full length protein.  See column 9- lines 54-63.
It would have been prima facie obvious at the time invention was filed given that the level of skill in the art was high to combine the teachings of UniProtKB and Cahoon and use the methods of Cahoon to isolate and express the nucleic acid sequence and protein of the N-acetyl-gamma-glutamyl-phosphate, A0A0U1NUS6, in carriers to produce antibodies to the A0A0U1NUS6 to aid in isolation of the full length protein for its characterization.  One would have been motivated to isolate and express the nucleic acid sequence and protein of A0A0U1NUS6 to produce antibodies to A0A0U1NUS6 given the importance of the ornithine biosynthetic pathway taught by Cahoon.
With respect to the use in the treatment of a tumor in a HLA-A02010 positive subject, this intended use is not given weight for comparison of the claims with the prior art because a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.

Response to Arguments
10.	Applicant argues that amended claim 1 is directed to an isolated polypeptide of 9 amino acids which has at least one amino acid substitution at position 2 and at position 9 in the amino acid sequence as depicted in SEQ ID NO: 1 (LCATYVKYV).

Applicant argues that it is well known in the art that changes in the amino acid sequence of a peptide may lead to significant changes in the spatial structure of the peptide, leading to changes in the function. Therefore, different amino acids of peptides can result in significantly different functions which are not obvious from one another. Thus, UniprotKB fails to teach the 9 amino acid peptide of current claim 1.

Applicant’s arguments have been considered, but have not been found persuasive.  The claims read on any isolated polypeptide comprising 9 amino acids which has at least one of amino acid substitution at position 2 and amino acid substitution at position 9 in the amino acid sequence as depicted in SEQ ID NO: 1(ILCATYVKV).  The claims do not require any of the amino acids in the polypeptide to be the same as that of SEQ ID NO: 1. Thus variants of ILCATYVKV are encompassed by the claims.  Additionally, as claimed, the polypeptide can be of any length and is not limited to being only 9 amino acids in length. Thus A0A0U1NUS6 which comprises a peptide, IMCTTYVKL, which is 89% identical to SEQ ID NO: 1 and comprises a substitution of methionine at position 2 and a substitution of leucine at position 9 is encompassed by the claims. 



Applicant’s arguments have been considered, but have not been found persuasive.  Cahoon does not need to describe the 9 amino acid peptide of current claim 1 because the polypeptide as broadly claimed is taught by UniProtKB as previously set forth and above.   Additionally, the rejected claims do not require high affinity binding to HLA-A0201 or the ability to activate specific T cell immunity.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Thus the arguments are not found persuasive. 

Applicant argues that in more detail, the 9 amino acid peptide defined in current claim 1 is different from AOAOUINUS6_ 9BACI1 (365aa) disclosed by UniprotKB. Furthermore, the peptide fragment of AOAOUI1NUS6, IMCTTYVKL, is not the same as the 9 amino acid peptide sequence in current claim 1, as it comprises a substitution at position 4, compared to 
Applicant additionally points out that the 9 amino acid peptides as in amended claim 1 were artificially and specifically synthesized by the inventors of this application. Thus, the peptides are neither naturally occurring, nor are they anticipated by the cited reference. Moreover, compared with the wild-type peptide (i.e. SEQ ID NO:5), the artificial 9 amino acid peptides of current claim 1 bind with high affinity to HLA-A0201, and have the ability to activate specific T cell immunity (see, for example, paragraph [0013] of the specification). Specifically, the artificial 9 amino acid peptides activate CD8+ T cell immune response, and these activated T cell are all capable of specifically killing the corresponding target cells loaded with the artificial 9 amino acid peptides respectively (see also, Examples 4 and 5 of the specification).

Applicant’s arguments have been considered, but have not been found persuasive.  The claims read on any isolated polypeptide comprising 9 amino acids which has at least one of amino acid substitution at position 2 and amino acid substitution at position 9 in the amino acid sequence as depicted in SEQ ID NO: 1(ILCATYVKV).  The claims do not require any of the amino acids in the polypeptide to be the same as that of SEQ ID NO: 1. Thus variants of ILCATYVKV are encompassed by the claims.  Additionally, as claimed, the polypeptide can be of any length and is not limited to being only 9 amino acids in length. Thus A0A0U1NUS6 which comprises a peptide, IMCTTYVKL, which is 89% identical to SEQ ID NO: 1 and 
Additionally, the rejected claims do not require a specific method of production of the polypeptide, high affinity binding to HLA-A0201 or the ability to activate specific T cell immunity.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Thus the arguments are not found persuasive and the rejection is maintained for the reasons of record. 

11.  Claims 1 and 3-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over UniProtKB - A0A0U1NUS6 (A0A0U1NUS6_9BACI, Feb. 17, 2016, https://www.uniprot.org/uniprot/A0A0U1NUS6.txt.), “UniProtKB” in view of US Pat. No. 6,242,256 (Cahoon et al. June 5, 2001), “Cahoon”  as applied to claims 1-3, 5 and 8  above, and further in view of WO 2016/187508 (Fritsch et al. Nov. 24, 2016), “Fritsch” for the reasons of record.
UniProtKB and Cahoon teach as set forth above, but do not teach using adjuvants and carriers like dendritic cells.
Fritsch teaches as set forth above.
It would have been prima facie obvious at the time the invention was filed given that the level of skill in the art was high to combine the teachings of UniProtKB, Cahoon, and Fritsch and use the adjuvants and carriers of Fritsch, as used with the peptides of Fritsch, with A0A0U1NUS6 to stimulate a strong immune response during antibody production because .

Response to Arguments
12.	Applicant argues that as stated above, current claims 1, 3, 5 and 8 include an inventive step over UniprotKB in view of Cahoon. Further, in consideration of Fritsch failing to teach the peptide as defined in present claim 1 (as discussed above), it is respectfully submitted that claims 1-8 are also inventive with respect to the combination of UniprotKB, Cahoon and Fritsch.
Applicant argues that, in view of the foregoing remarks, Applicant respectfully points out it is the structural differences between the claimed peptides and those in the cited references that imparts their functional capability to bind to HLA-A0201. Applicant respectfully submits the functional distinctions imparted by the differences in amino acid sequences designed by the inventors renders the claimed peptides non-obvious in view of the cited references. Thus, it is believed that all of the claims are presently in condition for allowance. Reconsideration and withdrawal of the stated rejections, and allowance of this application, is respectfully requested.

Applicant’s arguments have been considered, but have not been found persuasive.  The polypeptides of the prior have all of the structural elements of the broadly claimed peptides as previously set forth and above.  Thus, the rejections is maintained for the reasons previously set forth and above. 


New Grounds of Objection/Rejection
Drawings
13.	The drawings are objected to because Figure 2 contain the protein sequences for SEQ ID NO: 1 without the corresponding SEQ ID NO.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Double Patenting
14.	Claims 1 and 3-8 of this application is patentably indistinct from claims 1 and 3-8 of Application No. 16/417,564. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either 

15.	A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1 and 3-8 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1 and 3-8 of co-pending Application No. 16/417,564 (reference application, published as US 2019/0270775). 
This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.

Conclusion
16.	All other objections and rejections recited in the Office Action of August 26, 2021 are withdrawn in view of Applicant’s amendments and arguments.

s 1 and 3-8 are rejected.  Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
18. 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

19. 	The After Final Consideration Pilot 2.0 (AFCP 2.0) has been extended through September 30, 2022. The extension of AFCP 2.0 is part of the USPTO's on-going efforts towards compact prosecution and increased collaboration between examiners and stakeholders. To be eligible for consideration under AFCP 2.0, you must file a response under 37 CFR §1.116, which includes a request for consideration under the pilot (Form PTO/SB/434) and an amendment to at least one independent claim that does not broaden the scope of the independent claim in any aspect.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Peter J Reddig/
Primary Examiner, Art Unit 1642